  Case 18-00783        Doc 21      Filed 01/21/19 Entered 01/21/19 18:28:16        Desc Main
                                    Document     Page 1 of 12



                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                    )                 Chapter 7
                                          )
               Passages Hospice, LLC      )                 Case No. 16-34142
                                          )
                                          )                 Judge Janet S. Baer
               Debtor.                    )
_________________________________________ )
                                          )
Gina Krol, as Chapter 7 Trustee for       )
Passages Hospice, LLC                     )                 Adversary No 18-AP-00783
                                          )
                      Plaintiff,          )
                                          )
               v.                         )
                                          )
David Meiselman,                          )
                      Defendant.          )

         RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO DISMISS

         Gina B. Krol, as Trustee of the above-captioned bankruptcy estate, by her attorneys,

Abraham Brustein and Julia Jensen Smolka, responds in opposition to the Motion to as follows:

                                          Introduction

         In this adversary proceeding, the Trustee seeks to avoid transfers made to the Defendant

using her strong-arm powers under §544(b) of the Code pursuant to which she can exercise

rights that would have been available to an unsecured creditor under applicable law, but for the

filing of the bankruptcy petition. In Counts I through III, the Trustee uses the Illinois Uniform

Fraudulent Transfer Act (740 ILCS 160/1 et. seq.)(“UFTA”) as the substantive law for avoiding

the transfers. In Counts IV-VI, the Trustee uses the Subchapter D of the Federal Debt Collection

Procedure Act, 28 U.S.C. §3001 et. seq. (“FDCPA”) which at 28 U.S.C. 3306(b) provides for a

six-year statute of limitations.



                                                1
     Case 18-00783          Doc 21       Filed 01/21/19 Entered 01/21/19 18:28:16      Desc Main
                                          Document     Page 2 of 12



           Defendant has filed a motion to dismiss Counts IV-VI, asserting that the FDCPA is not

applicable law which can be used by a trustee under Section 544(b), and that the FDCPA itself

prohibits any application of the statute that would modify provisions of the Bankruptcy Code,

relying on 28 U.S.C. §3003(c)(1). The Defendant has not sought dismissal of Counts I-III, which

rely on the UFTA as applicable substantive law. Accordingly, it is apparent that Defendant is not

contesting whether the United States of America (“USA”) may be used by a trustee as the golden

creditor for purposes of Section 544(b). Rather, Defendants statute of limitations argument is

based upon two contentions. First, treating the FDCPA as applicable law would violate 28

U.S.C. §3003(c) because it would modify the provisions of the Bankruptcy Code. Second, that

the Bankruptcy Code should not be applied to grant to bankruptcy trustees extended statutes of

limitations that, outside of bankruptcy, would only be available to the USA or the governmental

entities. The Defendant relies on In re Mirant Corp., 675 F. 3d 530, 535 (5th Cir. 2012) for its

first proposition of law and on In re Vaughan Co., 498 B.R. 297, (Bankr. NM 2013) for its

second proposition. However, the Mirant and Vaughan are decisions expressing a distinctly

minority view. They have been criticized in subsequent cases. The correct analysis of these

issues is set forth in In re Kaiser, 525 B.R. 697,711(Bankr. N.D. Ill. 2014). Accordingly, the

motion should be denied.

                                               Factual Allegations

           The Debtor provided hospice services to residents of skilled nursing facilities (¶14)1. The

Defendant held a 25% membership interest in the Debtor (¶12). Beginning no later than August

2010, the Debtor was engaging in an ongoing scheme to defraud Medicare and Medicaid by

enrolling residents of skilled nursing facilities in Medicare and Medicaid funded hospice services

even though the patients did not qualify for those services. The Debtor did so in order to obtain
1
    References to ¶ refer to the Adversary Complaint.

                                                        2
  Case 18-00783        Doc 21     Filed 01/21/19 Entered 01/21/19 18:28:16            Desc Main
                                   Document     Page 3 of 12



reimbursement from Medicare and Medicaid to which the Debtor was not entitled (¶¶17-25).

Additionally, the Debtor enrolled patients in the highest level of hospice care (known as GIP

care) who did not qualify for that level of care. It did so in order to obtain enhanced

reimbursements from Medicare and Medicaid (¶¶21-25).

         In 2009 three relators filed a qui tam complaint in the United States District Court for the

Northern District of Illinois, Eastern Division, United States of America ex rel., the State of

Illinois ex rel., Miki Magnino et al., Case No. 09-C-2009 (“Qui Tam Suit”) against Passages and

Seth. (Id. ¶26) The Qui Tam Suit was based upon the False Claims Act, 31 U.S.C. §§ 3729 et

seq.,(“FCA”), and the related Illinois Whistle Blower Reward and Protection Act, 740 ILCS §§

175/1 et seq. (Id. ¶ 27)

         The USA began a criminal investigation of the Debtor in 2009, and issued an 18 count

indictment on May 22, 2014 (¶¶29,31). The Debtor executed a plea agreement on February 22,

2016 (¶22; Ex. C).

         On April 20, 2017, the USA filed 3 proofs of claim in this case, which are summarized

below:

         A)     Claim No. 13 (Exhibit E) is for $9,000,000. It is based upon the judgment entered

         in the criminal case on March 14, 2017;

         B)     Claim No. 14 is for damages under the FCA in the amount of $18,000,000

         (Exhibit F); and

         C)     Claim No. 15 was filed by the U.S. Department of Health and Human Services in

         the amount of $58,482,395.04 for that Agency’s overpayments to the Debtor for

         Medicare reimbursements based upon fraudulent billing practices during the period April

         25, 2012 through February 25, 2015 (¶38, Ex. G).



                                                   3
  Case 18-00783       Doc 21     Filed 01/21/19 Entered 01/21/19 18:28:16               Desc Main
                                  Document     Page 4 of 12



                  Standards of Review in Opposition to a Motion to Dismiss

       To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009). A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged. Id., at 678. Dismissal on statute of

limitations grounds “is appropriate when the plaintiff pleads himself out of court by alleging

facts sufficient to establish the complaint’s tardiness.” Cancer Found., Inc. v. Cerberus Capital

Mgmt., LP 559 F.3d 671, 674-75 (7th Cir. 2009) In this matter, the Trustee has alleged a cause of

action against the Defendant to reclaim funds which were transferred to the Defendant which

were more than four years before the petition date because the Trustee is able to step into the

shoes of the United States government and utilize the United States’ extended recovery lookback

period afforded to it outside of bankruptcy with the Federal Debt Collection Practices Act.

                                        Relevant Statutes

       11 U.S.C. 544(b)(1) provides:

               Except as provided in paragraph (2), the trustee may avoid any
               transfer of an interest of the debtor in property or any obligation
               incurred by the debtor that is voidable under applicable law by a
               creditor holding an unsecured claim that is allowable under section
               502 of this title or that is not allowable only under section 502(e)
               of this title.

       11 U.S.C. 502 (a) provides:

               A claim or interest, proof of which is filed under section 501 of
               this title, is deemed allowed, unless a party in interest, including a
               creditor of a general partner in a partnership that is a debtor in a
               case under chapter 7 of this title, objects.




                                                 4
  Case 18-00783         Doc 21   Filed 01/21/19 Entered 01/21/19 18:28:16            Desc Main
                                  Document     Page 5 of 12



        No party in interest has filed an objection to the USA’s claims. Therefore, they are

deemed allowed pursuant to Section 502(a) of the Code.

       In interpreting a statute, the first step is to determine if there is any ambiguity in the

statute’s text. U.S. Ron Pair Enterprises, 489 U.S., 235, 241 (1989). If there is no ambiguity, no

further inquiry is necessary or appropriate. Kaiser, 525 B.R. at 711, citing Sebelius v. Cloer, 659

U.S. 369, 133 S. Ct. 1886, 1895 (2013). There is no dispute that the USA, having filed three

claims is a creditor whose rights the Trustee can assert under Section 544. The Defendant does

not challenge that position.

       Section 544 “enables a trustee to do in a bankruptcy proceeding what a creditor would

have been able to do outside of bankruptcy—except the trustee will recover the property for the

benefit of the estate.” In re Equip. Acquisition Res. Inc. 742 F.3d 743, 746 (7th Cir. 2014). As a

result, “if any unsecured creditor could reach an asset of the debtor outside bankruptcy, the

trustee can use Section 544(b) to obtain that asset for the estate.” In re Leonard, 125 F.3d 43,

544 (7th. Cir. 1997).

       In the absence of a bankruptcy case, the USA could have used the FDCPA to avoid

transfers made by the Debtor within six years of the date of transfer. 28 U.S.C. § 3306. The

Defendant does not challenge the USA’s right to have done so. Instead, the Defendant is

claiming that a trustee cannot resort to FCPA as applicable law because doing so would modify

the previsions of the Bankruptcy Code. The principal authority for this proposition is In re

Mirant. However, its reasoning has been criticized. The majority of subsequent cases have not

followed it. Mirant is an unpersuasive authority.




                                                 5
  Case 18-00783       Doc 21     Filed 01/21/19 Entered 01/21/19 18:28:16              Desc Main
                                  Document     Page 6 of 12



                               In re Mirant is not Persuasive Authority

       The Defendant’s principal argument is that allowing a trustee to use the 6-year statute of

limitations in the FDCPA is impermissible because 28 U.S.C. §3003 provides that the FDCPA

“shall not be used to supersede or modify the operation of-(1) title 11.” This conclusion, adopted

by Mirant, has been rejected by numerous later decisions. Mirant resorted to FDCPA’s

legislative history to reach its conclusion. Id. at 536. This was improper because there is no

ambiguity in §544(b) of the Code. The defect in Mirant’s reasoning was exposed in Kaiser

where the court noted that the trustee’s use of the government’s rights under the FDCPA is an

implementation of Section 544, not a modification of the Bankruptcy Code, (525 B.R. at 713, n.

11), Kaiser reasoned:


               That a different result occurs when the IRS's rights under the
               FDCPA are invoked under section 544 is not a “modification to the
               operation of Title 11,” id., in the same way that altering variables
               in a formula is not a modification of the formula itself. The
               formula operates as it always does, yet with different results.
               Section 544 is simply an enabling formula. What variables are
               input into section 544 will always change the result, but that is not
               a modification of either section 544' s operation or of the operation
               of Title 11 as a whole. Judge Cropper in the Southern District of
               New York has the better take on this question:

       In In re Alpha Protective Services, Inc., 531 B.R. 889, 905-906 (Bankr. N.D. Ga. 2015)

the court critically examined both sides of this question, noting body of caselaw that refuses to

follow Mirant and reiterating that the focus of determining what constitutes “applicable law”

should be on Section 544 of the Code, not the legislative history of the FDCPA. Once a trustee

has identified a particular creditor with an allowed claim that has actual rights under applicable

law, the trustee may use those rights to the extent permitted under the identified “applicable



                                                6
  Case 18-00783         Doc 21   Filed 01/21/19 Entered 01/21/19 18:28:16              Desc Main
                                  Document     Page 7 of 12



law”; here, the FDCPA. Alpha Protective Services then summarized the case law that rejects

Defendant’s position:

              In the other corner is a line of cases holding the FDCPA can be
              “applicable law” for the purposes of § 544(b), thereby allowing a
              trustee to use the FDCPA's statute of limitations. See In re Kaiser,
              525 B.R. 697, 713 (Bankr.N.D.Ill.2014) (treating the FDCPA as
              applicable law and allowing the trustee to use the IRS as the
              “golden creditor” under 544(b)); see also In re Tronox Inc., 503
              B.R. 239, 272–75 (Bankr.S.D.N.Y.2013) ; In re Pfister, 2012 WL
              1144540, at *5 (Bankr.D.S.C. Apr. 4, 2012) (holding transfers
              were avoidable pursuant to § 544(b)(1) and the FDCPA where the
              IRS was a creditor); In re Walter, 462 B.R. 698, 704–06, 712
              (Bankr.N.D.Iowa 2011) (holding trustee sufficiently pled a claim
              under § 544(b)(1) and the FDCPA); In re Porter, 2009 WL
              902662, at *20–21 (Bankr.D.S.D. Mar. 13, 2009) (holding that a
              trustee could step into the shoes of the Small Business
              Administration and bring claims under the FDCPA and take
              advantage of the FDCPA's six-year statute of limitations). These
              cases rely on the language of Section 544, rather than the language
              of the FDCPA, in finding the FDCPA is applicable law. See In re
              Kaiser, 525 B.R. at 711 (finding that the clear language of Section
              544 allows the trustee to step into the shoes in the IRS and use the
              FDCPA reach back); In re Tronox Inc., 503 B.R. 239 (noting that
              decisions such that in In re Mirant “fail to give sufficient weight to
              the language and purpose of § 544(b) ). I agree with the latter line
              of cases.

531 B.R. at 905-906.

       More recently, In re CVAH, Inc., 570 B.R. 816, 827-29 critically examined the question

presented by the Defendant as to whether 28 U.S.C. §3003(c)(1) bars use of the FDCPA as

applicable law for purposes of Section 544 of the Code. CVAH recognized Mirant but refused to

accept it as persuasive authority in light of the contrary decisions in In re Kaiser, and In re

Tronox, Inc., 503 B.R. 239, 273 (Bankr. S.D.N.Y. 2013). CVAH adopted Kaiser’s reasoning that


                                                7
  Case 18-00783        Doc 21     Filed 01/21/19 Entered 01/21/19 18:28:16               Desc Main
                                   Document     Page 8 of 12



Section 544 of the Code is an enabling statute. Once the appropriate creditor and applicable law

is identified, there is no need to go beyond the application of Section 544. Id. at 829. CVAH

concluded:


                Once an "applicable law" is identified in the context of a specific
                case, the operation of § 544(b)(1) is complete. The Code does not
                attempt to prescribe how that "applicable law" is to be applied; and
                nothing in § 544(b)(1)'s language suggests that a specific result
                need be obtained by application of one "applicable law" over
                another. Put another way, whether the look-back period for
                avoidance of a fraudulent transfer is six-years under the FDCPA,
                rather than four or two-years under other laws, in no way impacts
                or changes the operation of § 544(b)(1), or any other provisions of
                Title 11, for that matter.

                b. Legislative History

                The Court's conclusion is based upon what it considers to be the
                unambiguous language of the FDCPA. If the FDCPA is
                unambiguous, any judicial inquiry about its meaning is complete.
                Conn. Nat'l Bank v. Germain , 503 U.S. 249, 253–54, 112 S.Ct.
                1146, 117 L.Ed.2d 391 (1992) ("courts must presume that a
                legislature says in a statute what it means and means in a statute
                what it says there" and "[w]hen the words of a statute are
                unambiguous, then, this first canon is also the last: judicial inquiry
                is complete").
570 B.R. 829.
       In putting to rest the legislative history analysis adopted in Mirant, CVAH noted that

isolated comments by a single legislator “rank among the least illuminating forms of legislative

history.” Id. at 830 citing Garcia v. U.S., 469 U.S. 70, 76 (1984). In any event, given the plain

meaning of the text of §544(b), there is no basis for a court to look to a committee member’s

floor comments.



                                                  8
  Case 18-00783       Doc 21     Filed 01/21/19 Entered 01/21/19 18:28:16           Desc Main
                                  Document     Page 9 of 12



       In In re Gaither, 2018 WL 2687971 Id. at **9-10 (Bankr. South Carolina; November 30,

2018) the court examined the argument the Defendants make here regarding the effect of 28

U.S.C. §3003(c)(1). Utilizing the plan language analysis that had been adopted in Kaiser, Alpha

Protective Services, and CVAH, the Gaither court rejected Mirant’s reasoning and found that the

FDCPA is applicable law that can be used by a trustee notwithstanding 28 U.S.C. §3001(c)(1).

Id.

       The Defendant has presented no reason why this court should not be among those which

adopt the reasoning of the emerging trend of cases that follow Kaiser. This court should reject

Mirant and deny the motion.


                 In Re Vaughan and its Public Policy Concerns Are Not Persuasive

       Judge Barnes wrote an exhaustive opinion in Kaiser on the trustee’s under Section 544

where a trustee seeks to pick a golden creditor with a statute of limitations that exceeds what is

provided for in the UFTA. Kaiser’s fact pattern is very similar to the pattern in this case. The

Defendant fails to discuss in detail Kaiser and the cases which follow its reasoning. Instead, the

Defendant asks this court follow In Re Vaughan Co. 498 B.R. 297 (D. New Mexico 2013).

However, Vaughan was decided, not on the plain language of Section 544, but on policy grounds

emanating from the disparity in the claims of the golden creditor compared to the claim the

trustee seeks to avoid. Vaughan also relies upon on the doctrine of nullum tempus which would

operate to limit extended statues of limitations to public body creditors, to the exclusion of a

bankruptcy trustee. Id. at 304. Both are public policy concerns. Neither reason is persuasive.

       In Vaughan, the debtor operated what was later revealed to be a Ponzi scheme. Over 500

creditors filed $69 million dollars in claims. The IRS only had a $972,000 claim. The Vaughan

court was unwilling to find that the trustee could assert that she is immune from the four-year

                                                9
    Case 18-00783       Doc 21      Filed 01/21/19 Entered 01/21/19 18:28:16                 Desc Main
                                    Document      Page 10 of 12



statute of limitations that applied to New Mexico’s state law on fraudulent transfer claims simply

because the IRS, who had a relatively small claim, was a “golden creditor” merely collecting

back taxes. The Vaughan court was influenced by the fact that the golden creditor’s claim was

comparatively small in relation to the other claims. In fact, in Vaughan, the IRS’s claim was less

than 2% of the overall claims. In this matter, the USA’s claims are by far the largest. In this

matter, the USA will receive the predominant portion of the distributions to creditors. So, any

consideration on the disparity of the USA’s claim versus the other claims is a non-issue.

        In Kaiser, Judge Barnes declined to follow Vaughan and said Vaughan’s finding on state

sovereignty and public policy to be misplaced.

                “The view that the statute of limitations available to the IRS may
                not be invoked by a bankruptcy trustee has no basis in the plain
                language of section 544 (b). It is well established that suits by the
                Trustee under section 544(b) are derivative; the Trustee steps into
                the shoes of a creditor and enforces the rights of that creditor for
                the benefit of the bankruptcy estate. So while ‘the unsecured
                creditor’s ability to trump the applicable state statute of limitations
                might derive from its sovereign immunity,… the estate
                representative’s ability to override that same limitation derives
                from Section 544(b).’ ” (quoting Greater Se. Cmty Hosp.365 B.R.
                293, 304 (Bankr. D.D.C. 2006)).

See Kaiser 525 B.R. at 713.

        Post Kaiser decisions have refused to follow Vaughan. In fact, only 5 cases cite to

Vaughan, and none of those cases agree with the findings. The cases disagree or decline to

follow it2.     In re Kipnis, 555 B.R. 877 (Bankr.S.D.Fla, 216), the Kipniss court discusses

Vaughan and does not follow it. In Kipniss, “the fundamental problem with Vaughan’s analysis

is its failure to start where courts must start in interpreting statutes and that is to look at the

statute’s plain meaning.” Id. at 882.


2
 In Re Kipnis 555BR 877, 881 +; In re Gaither 2018 WL 6287971, *9-10; In re CVAH, Inc. 570 BR 816, 834+; In
re Kaiser 525 BR 697, 713; In re Behrends 2017 WL 4513071, *9

                                                     10
  Case 18-00783       Doc 21     Filed 01/21/19 Entered 01/21/19 18:28:16           Desc Main
                                 Document      Page 11 of 12



       The Vaughan analysis is based entirely on policy considerations. Vaughan worried that

most debtors who file Chapter 7 bankruptcies tend to owe money to the IRS, so a ruling which

allowed the trustee to step into the shoes of the IRS would extend the statute of limitations and

would make the individual state’s statute of limitations meaningless. Kaiser rejected this policy

analysis concluding, “the court is, however, not a court of policy. 525 B.R. at 713. When the law

is clear, the court need not look to the underlying policy.” United States v. Ron Pair Enters., 489

U.S. 235, 240-41, 109 S. Ct. 1026, 103 L.Ed.2d. 290 (1989). (“As long as the statutory scheme

is coherent and consistent, there generally is no need for a court to inquire beyond the plain

language of the statute”); In re Equip. Acquisition Res., Inc., 742 F.3d 743, 747 (7th Cir.2014).

Kaiser 525 B.R. 713-714 (citations and quotations in original).

       In Kipniss, the court rejected Vaughan’s policy concerns about the flood of trustees

jumping into the shoes of the IRS. Kipness, like Kaiser and the authorities referenced in footnote

2, looked to the text of Section 544(b), which contains no language limiting avoidance actions to

government creditors only. So “the court was not going to simply on its own read that limitation

into the text. To do so would require the Court to ignore basic and important rules of statutory

construction.”

        The Trustee Can Use The Statue of Limitations Under the False Claims Act

       The Defendant completely ignores the statute of limitations for the False Claims Act

which is 6 years since the date the false claim is made. 31 U.S.C. §3731(b)(1). Given that the

USA could have filed a claim under the UFTA for the amount recognized in claim number 14.

Because the USA could have done so, this case falls directly within the scope of Kaiser where

the court held the 10-year statute of limitations of the IRS under the Internal Revenue Code was




                                                11
  Case 18-00783       Doc 21     Filed 01/21/19 Entered 01/21/19 18:28:16          Desc Main
                                 Document      Page 12 of 12



applicable. 26 U.S.C. §§6501(c)(1). Even if this Court is persuaded by Mirant or Vaughan the

Trustee still has viable claims that reach back under the False Claims Act.

                                           Conclusion

       The Trustee has pled a plausible cause of action for recovery under Section 544. The

USA has valid, unsecured claims. The plain language of Section 544 allows the case trustee to

step into the shoes of any general unsecured creditor and enforce the rights of that creditor for

the benefit of the bankruptcy estate. The Trustee has chosen to step into the shoes of the USA to

take advantage of the longer lookback period on fraudulent transfers. The Defendant relies on

cases that ignore the plain meaning of Section 544 and instead invokes misplaced policy

concerns for its findings. This court should follow the reasoning in Kaiser and deny the motion

to dismiss.



                                             Respectfully submitted,

                                             Gina B. Krol, as Trustee of
                                             Passages Hospice, LLC

                                             By:/s/ Julia Jensen Smolka
                                               One of her Attorneys

Abraham Brustien#327662
Julia Jensen Smolka#6272466
DiMonte & Lizak, LLC
216 W. Higgins Road
Park Ridge, Illinois 60068
Tel: 847-698-9600
Fax: 847-698-9623
abrustein@dimontelaw.com
jsmolka@dimontelaw.com




                                                12
